DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2022 has been entered.
	
Response to Argument 

Applicant’s arguments filed on October 31, 2022, see remarks page 8-9 have been fully considered but they are not persuasive.
Rejection of claims 19, 20, 22-27, 29-34 and 36-38 under 35 U.S.C. 103 over Liu ‘866 in  view of Patil ‘341.
A. Regarding Amended independent claims 19, 26 and 33, applicant argued that’… independent claim 1[19] now recites inter alia "generate an updated NAN multicast service group schedule for use in the NAN multicast service group based on the change, wherein the NAN service group originator is the owner of the updated NAN multicast service group schedule." ….Patil does not teach or suggest the above feature of the amended independent claims…," (Remarks page 8).

Examiner respectfully disagrees, the combination of Liu ‘866 and Patil ‘341, in particular Patil ‘341 teaches Applicants argued claim limitation(see Patil ‘341, [0056], [0057] and Fig. 2) the originator device (STA 202) initiates NAN multicast service, then the STAs 204, 206, 208, 210 joins the service provided by the originator STA 202.  The STA 202(originator)  sends initial/first multicasting schedule and when the STA 202(originator) detects any change (for example, the battery life of the STA 202(originator) may be diminished, thereby supporting a fewer number of scheduled transmissions), the STA 202 generates a frame comprising adjusted/updated schedule and  transmit the adjusted many-to-many multicast schedule to STAs 204, 208. Devices, such as the STAs 204, 208, that receive the frame may determine that the frame includes an updated schedule by comparing the second timestamp in the message to the first timestamp of the previously received message. Thus, from the above description it is clear that the NAN multicast service originator (STA 202) is the owner of the updated NAN multicast service, since the originator(STA 202) is the creator/generator of the updated/adjusted schedule. The combination of Liu ‘866 and Patil ‘341, in particular Patil ‘341 teaches Applicants argue claim limitation “generate an updated NAN multicast service group schedule for use in the NAN multicast service group based on the change, wherein the NAN service group originator is the owner of the updated NAN multicast service group schedule”. Rejection of the claims under 35 U.S.C. 103 is therefore maintained.
B.  Regarding dependent claims 20-25, 27-32 and 34-38 the Applicant argues these claims conditionally on that of their parent independent claims. 
Applicant's arguments are unpersuasive and, therefore, the rejections of these claims are hereby maintained. 

Double Patenting Rejection
The non statutory double patenting rejection is held in abeyance until allowable subject matter is identified in the instant application.
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 20, 22-27, 29-34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al(US 2017/0201866 A1) in view of Patil et al (US 2017/0311341 A1).

Regarding claims 19, 26 and 33 Liu ‘866 teaches, a neighbor awareness networking (NAN) multicast service group originator for performing a multicast operation( [0091]-[0093] and Figs. 1, 7, multicast founder/source wireless station 106 for performing multicast operations) wherein the NAN multicast service group originator comprises processing circuitry coupled to storage( [0091]-[0093] and Figs. 1, 3, 7, multicast founder/source wireless station 106,  comprising processor 302 coupled to memory 306)the processing circuitry configured to: 
initiate an NAN multicast service group(0091]-[0093] and Figs. 1, 7, multicast founder/source wireless station 106 initiating NAN multicast service group) , wherein the NAN multicast service group is formed by two or more NAN devices([0091]-[0093], [0113] and Figs. 1, 7,10, multicast founder/source wireless station 106 initiating NAN multicast service group that is formed by more than two wireless stations);determine that at least one of the two or more NAN devices is enrolled in the NAN multicast service group( [0096], [0098] and Figs. 1, 7 and 10, multicast founder/source wireless station 106 confirming that other devices are enrolled in the NAN multicast group).
Liu ‘866 does not explicitly teach, determine that a change in the NAN multicast service group has occurred; generate an updated NAN multicast service group schedule for use in the NAN multicast service group based on the change, wherein the NAN service group originator is the owner of the updated NAN multicast service group schedule;
 and send the updated NAN multicast service group schedule to the at least one of the two or more NAN devices, wherein the updated NAN multicast service group schedule comprises schedule parameters that are passed to the two or more NAN devices as new enrollees of the NAN multicast service group.
 Patil ‘341 teaches, determine that a change in the NAN multicast service group has occurred( [0056], [0057] and Fig. 2, the originator device 202 determining that a change has occurred based on link quality); generate an updated NAN multicast service group schedule for use in the NAN multicast service group based on the change( [0056], [0057] and Fig. 2, the originator device 202 determining that a change has occurred and generating updated multicast schedule and sending the updated schedule to the other NAN devices), wherein the NAN service group originator is the owner of the updated NAN multicast service group schedule([0056], [0057] and Fig. 2, the originator device (or the STA 202)  initiates a service, the STAs 204, 206, 208, 210  joins the service provided by the STA 202. When a change  in any number of conditions is detected , the STA 202(originator) may adjust the many-to-many multicast schedule. The STA 202 may transmit the adjusted many-to-many multicast schedule. Devices, such as the STAs 204, 208, that receive the frame may determine that the frame includes an updated schedule by comparing the second timestamp in the message to the first timestamp of the previously received message, thus the originator device (or the STA 202) is the owner/creator of the updated/adjusted schedule),  and
send the updated NAN multicast service group schedule to the at least one of the two or more NAN devices( [0056], [0057] and Fig. 2, the originator device 202 determining that a change has occurred and generating updated multicast schedule and sending the updated schedule to the other NAN devices), wherein the updated NAN multicast service group schedule comprises schedule parameters that are passed to the two or more NAN devices as new enrollees of the NAN multicast service group( [0052], [0084]-[0085] and Fig. 2, station  alters/updates  existing schedule and forwards to newly added(enrolled) NAN stations).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘866 by incorporating the scheduling update transmission method of Patil ‘341, since such modification would provide a  many-to-many multicast schedule negotiation and control channel schedule negotiation to facilitate user mobility and rapid field deployment as suggested by Patil ‘341([0004]-[0005]) .
Regarding claims 20, 27 and 34 the combination of Liu ‘866 and Patil ‘341 teaches all of the claim limitations above, Patil ‘341 further teaches, wherein the updated NAN multicast service group schedule indicates a time when the at least one of the two or more NAN devices should start to use the updated NAN multicast service group schedule( see Patil ‘341, [0141]-[0142] and Fig. 8, the change/updated NAN multicast schedule comprising time information that indicates when   many-to-many multicast schedule will become active or take effect).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘866 by incorporating the scheduling update transmission method of Patil ‘341, since such modification would provide a  many-to-many multicast schedule negotiation and control channel schedule negotiation to facilitate user mobility and rapid field deployment as suggested by Patil ‘341([0004]-[0005]) .
Regarding claims 22, 29 and 36 the combination of Liu ‘866 and Patil ‘341 teaches all of the claim limitations above, Patil ‘341 further teaches, wherein the updated NAN multicast service group schedule comprises one or more resource allocations( Patil ‘341, [0056], [0057] and Fig. 2, the originator device 202 determining that a change has occurred and generating updated multicast schedule that comprises the updated/new NDL schedule). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘866 by incorporating the scheduling update transmission method of Patil ‘341, since such modification would provide a  many-to-many multicast schedule negotiation and control channel schedule negotiation to facilitate user mobility and rapid field deployment as suggested by Patil ‘341([0004]-[0005]) .
Regarding claims 23, 30 and 37 the combination of Liu ‘866 and Patil ‘341 teaches all of the claim limitations above, Patil ‘341 further teaches, wherein the at least one of the two or more NAN devices acts as a schedule owner of the NAN multicast service group(see Patil ‘341, [0107]-[0108] and Fig. 2, STA schedule owner of the NAN multicast group ).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘866 by incorporating the scheduling update transmission method of Patil ‘341, since such modification would provide a  many-to-many multicast schedule negotiation and control channel schedule negotiation to facilitate user mobility and rapid field deployment as suggested by Patil ‘341([0004]-[0005]) .
Regarding claims 24, 31 and 38 the combination of Liu ‘866 and Patil ‘341 teaches all of the claim limitations above, Patil ‘341 further teaches, wherein the processing circuitry is further configured to receive a request to change the updated NAN multicast service group schedule from the at least one of the two or more NAN devices(see Patil ‘341, [0092] [0093],  [00109]  and Figs. 2, 4,the source/founder station receiving schedule request from other stations).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘866 by incorporating the scheduling update transmission method of Patil ‘341, since such modification would provide a  many-to-many multicast schedule negotiation and control channel schedule negotiation to facilitate user mobility and rapid field deployment as suggested by Patil ‘341([0004]-[0005]) .
Regarding claims 25 and 32  the combination of Liu ‘866 and Patil ‘341 teaches all of the claim limitations above, Patil ‘341 further teaches, wherein the processing circuitry is further configured to reject the request to change the updated NAN multicast service group schedule from the at least one of the two or more NAN devices(see Patil ‘341, [0092] [0093] and Figs. 2, 4, the source/owner station rejecting multicast scheduling change).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘866 by incorporating the scheduling update transmission method of Patil ‘341, since such modification would provide a  many-to-many multicast schedule negotiation and control channel schedule negotiation to facilitate user mobility and rapid field deployment as suggested by Patil ‘341([0004]-[0005]) .

Claims 21, 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘866 and Patil ‘341 as applied to claims above, and further in view of Patil et al (US 2016/0218866 A1).

Regarding claims 21, 28 and 35,  the combination of Liu ‘866 and Patil ‘341 teaches all the claim limitations except, wherein the at least one of the two or more NAN device forwards the updated NAN multicast service group schedule, based on receiving the updated NAN multicast service group schedule, to a second NAN device in the NAN multicast service group.
Patil ‘866 teaches,  wherein the at least one of the two or more NAN device forwards the updated NAN multicast service group schedule[0060], [0075],  device receiving announcement message and forwarding the announcement message to another device, based on receiving the updated NAN multicast service group schedule, to a second NAN device in the NAN multicast service group( [0060], [0075],  device receiving announcement message and forwarding the announcement message to another device) .  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘866 by incorporating the method/system of forwarding announcement message as taught by Patil ‘866, since such modification would enable to send encoded multicast group message that may reduce overhead related group message within the wireless network, as suggested by Patil ‘866(para [0071]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474